Citation Nr: 0315355	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for periodontal disease as 
secondary to renal disease, status post kidney transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from September 1959 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection.

On appeal the veteran has raised the issue of entitlement to 
service connection for residuals of a ruptured tendon 
secondary to renal disease.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The appellant did not file a claim for treatment of a 
dental condition within one year of discharge from active 
service.

2.  The appellant is service connected for renal disease, 
status post kidney transplant.

3.  The appellant takes Imuran and prednisone to prevent 
rejection of the transplant.

4.  The appellant has advanced periodontitis.

5.  The competent credible evidence of record does not show 
the appellant's periodontitis to be associated with his 
service-connected renal disease, or that periodontitis 
aggravates service-connected renal disease, status post 
kidney transplant.

5. The competent credible evidence of record does not show 
dental trauma as a result of combat wounds or other in-
service dental trauma; nor is there evidence of circumstances 
which would qualify the appellant for VA dental treatment 
under any additional category providing for such treatment.


CONCLUSION OF LAW

The claim for eligibility for VA dental treatment is 
precluded by law.  38 U.S.C.A. §§ 1712, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.381(e)(2) and (f), 17.161 (2002); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, however, in light of the fact that by operation 
of law the appellant is ineligible for the benefit which he 
seeks, the VCAA is inapplicable to this case.  Mason v. 
Principi, 16 Vet. App. 129 (2002).

Historically, the appellant filed his current claim in August 
1998.  He claims that his long term use of immunosuppressant 
drugs caused the onset of gum disease.  At a September 1998 
VA dental and oral examination, the appellant reported that 
he was diagnosed with periodontal disease in the early 1990s.  
He also reported that a periodontist recommended extraction 
of several teeth and extensive periodontal surgery.

Physical examination revealed the appellant's oral hygiene to 
be fair, which contributed to his periodontal disease, and 
that he had not kept up with routine cleanings.  His teeth 
were in good repair and mastication was assessed as adequate.  
The examiner's diagnosis was advanced periodontitis.  The 
examiner's assessment was that, with good oral hygiene and 
routine periodontal maintenance, the impact of taking 
prednisone and Imuran would be minor.  In a September 1998 
addendum to the September 1998 examination report, the 
examiner opined that the long term use of Imuran and 
prednisone does not cause periodontal disease, though it may 
hasten its progress.

The bases for eligibility for outpatient dental treatment are 
set forth in 38 C.F.R. § 17.161.  Such treatment is available 
on a one-time completion basis to veterans with a service-
connected noncompensable dental disability shown to have been 
in existence at time of discharge or release from active 
service which took place before October 1, 1981, if 
application was received within one year after such discharge 
or release (Class II eligibility) 38 C.F.R. § 17.161(b) 
(2002).

In addition to treatment on a one-time completion basis, 
outpatient dental treatment is available (regardless of the 
one-year application requirement) for a service connected 
compensable dental disability (Class I), service connected 
noncompensable dental disability resulting from combat wounds 
or service trauma (Class II(a)), service connected 
noncompensable dental disability involving a former prisoner 
of war (Class II(b) and Class II(c)), dental disability 
associated with aggravating a service-connected disability 
(Class III), those with service connected disability rated 
100 percent disabling (Class IV), those participating in 
vocational rehabilitation under 38 U.S.C. Chapter 31 (Class 
V), or those scheduled for admission or otherwise receiving 
care from VA under 38 U.S.C. Chapter 17 (Class VI).  38 
C.F.R. § 17.161.

For the purposes of determining whether a veteran has Class 
II(b) eligibility for dental care under 38 C.F.R. § 17.161, 
the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service, including tooth extraction. See VAOPGCPREC 5-97; 62 
Fed.Reg. 15566 (1997).

The Board notes that selected VA regulations governing dental 
claims were revised for purposes of clarification, effective 
June 8, 1999.  The substance of the old and new regulations, 
as applicable to the appellant's claim, remains essentially 
the same. See 62 Fed. Reg. 8,201 (February 24, 1997) 
(proposed rule), and 64 Fed Reg. 30,392 (June 8, 1999) (final 
rule) ("This amendment clarifies requirements for service 
connection for dental conditions...").  As noted above, the 
appellant filed his claim in August 1998, which means that, 
normally, his claim must be assessed under both the prior and 
current criteria to determine which is most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Although the 
statement of the case (SOC) does not contain either the prior 
or current criteria, the Board finds that failure was not 
prejudicial to the appellant, since the change in the 
applicable regulation has no effect on the outcome of his 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Karnas.  Therefore, the Board finds that it is not necessary 
to remand the matter for the issuance of a supplemental SOC 
concerning the regulatory change.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

As noted, for appellants discharged prior to October 1981, as 
is the case with the appellant, eligibility for dental 
treatment on a one-time completion basis is now predicated on 
filing a claim for such treatment within one year following 
discharge. The appellant's initial claim for dental treatment 
was not submitted until 1998, or more than one year following 
his discharge in 1964.  Thus, under the current regulations, 
he would not be eligible for dental treatment on a one time 
completion basis.

Title 38 C.F.R. § 17.161, provides for outpatient dental 
treatment regardless of one-time completion or the date of 
claim requirements.  Review of the record indicates, however, 
that no evidence has been presented to show eligibility for 
VA dental treatment under any of the remaining categories 
therefor.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Specifically, the appellant is not shown to currently have 
service-connected disability rated at 100 percent; a 
compensable dental disability (see 38 C.F.R. § 4.150 (2002); 
or dental disability associated with aggravation of a 
service-connected disability; nor is he shown to be a 
participant in vocational rehabilitation under Chapter 31 
(Class V) or to be otherwise scheduled for admission or 
otherwise receiving care from VA under Chapter 17.  The 
veteran was not a prisoner of war.

Furthermore, the appellant has not claimed that the dental 
problem for which he now desires treatment is the result of 
combat wounds or service trauma.  As set forth above, he 
bases his claim on the assertion that he is entitled to 
service connection as secondary to his service-connected 
renal disease, e.g., that the immunosuppressant drugs 
prescribed to prevent rejection of his transplanted kidney 
caused his periodontitis.  The fact that the appellant claims 
service connection on a secondary basis does change the 
impact of the applicable regulations.  The appellant did not 
specify in his claim that he was claiming service connection 
to establish eligibility for outpatient dental treatment or 
for compensable purposes.  That factor, however, is 
immaterial, as even if service connection is granted, it is 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in § 17.161.  
38 C.F.R. § 3.381(a) (2002).

Finally, it is well to note that 38 C.F.R. § 3.381(e)(2), 
specifically precludes service connection for treatment 
purposes for acute periodontitis.  To be eligible under 
38 C.F.R. § 3.381(f) for teeth extracted due to chronic 
periodontal disease, the condition must have had its onset 
during military service.  See Grovhoug v. Brown, 7 Vet. App. 
209 (1994).  The appellant does not meet either eligibility 
criteria.  He is diagnosed with advanced periodontitis and he 
has not had any extractions.    Further, as for the 
appellant's claimed secondary basis, the competent credible 
medical evidence of record shows that the appellant's 
periodontitis was not caused by his immunosuppressant drugs.  
Indeed, even if it were, there is no medical evidence that 
his periodontitis in fact aggravates his service-connected 
renal disease, which is required for Class III eligibility.  
38 C.F.R. § 17.161(g) (2002).  Accordingly, the appellant 
does not meet any of the criteria for service-connection for 
outpatient dental treatment.

The Board notes the various medical literature submitted by 
the appellant.  The literature discusses the impact of 
immunosuppressant drugs on the bones and other parts of the 
body.  This evidence, however, even if medically linked, 
specifically to the appellant's case, does not change the 
basic eligibility criteria as discussed above.  The Board is 
without authority to grant the benefit he seeks.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection of periodontal disease, 
secondary to renal disease, status post kidney transplant, 
for treatment purposes is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

